



EXHIBIT 10.1
FOURTH AMENDMENT TO
FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF
IAS OPERATING PARTNERSHIP LP


The undersigned, as the General Partner of IAS Operating Partnership LP (the
“Partnership”), hereby amends the Partnership’s First Amended and Restated
Agreement of Limited Partnership, as heretofore amended (the “Partnership
Agreement”), pursuant to Sections 4.3.A, 4.3.B and 7.3.0 of the Partnership
Agreement, to amend the current Exhibit A to read as provided in the attached
Exhibit A. In all other respects, the Partnership Agreement shall continue in
full force and effect as amended hereby. Any capitalized terms used in this
Amendment and not defined herein have the meanings given to them in the
Partnership Agreement.
Dated: November 30, 2018            IAS OPERATING PARTNERSHIP LP
By:    INVESCO MORTGAGE CAPITAL INC.,
general partner




By:/s/ Robert H. Rigsby        
Name: Robert H. Rigsby
Title: Vice President and Secretary

































--------------------------------------------------------------------------------





EXHIBIT 10.1


Exhibit A
PARTNERS AND PARTNERSHIP INTERESTS


 
Op Units
Series A Preferred
Series B Preferred
Series C Preferred
Name and Address of Partner
Capital Contributions(1)
Units
Capital Contributions
Preferred Units
Capital Contributions
Preferred Units
Capital Contributions
Preferred Units
GENERAL PARTNERS:
 
 
 
 
 
 
 
 
Invesco Mortgage Capital Inc.
$24,521,488
1,115,850
1.0%
$1,400,000
56,000
1.0%
$1,550,000
62,000
1.0%
$2,875,000
115,000
1.0%
 
 
 
 
 
 
 
 
 
LIMITED PARTNERS
 
 
 
 
 
 
 
 
Invesco Mortgage Capital Inc.
$2,425,175,205
110,357,561
98.9%
$138,600,000
5,544,000
99.0%
$153,450,000
6,138,000
99.0%
$284,625,000
11,385,000
99.0%
 
 
 
 
 
 
 
 
 
IVR Limited Partner LLC
$2,452,149
111,585
0.1%
0
0%
0
0%
0
0%



(1)
Subject to adjustment as provided in Section 4.1 of the Partnership Agreement.






